UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

JACQUELINE HARRIS, et al., )
)
Plaintiffs’ ) Case: 1:16-cv-O1327 Jury Demand
) Assigned To : Unassigned
v- l Assign. oare;e/27/201e
) Description: Pro Se Gen. Civil (F Deck)
sETERus, INC., er az., )
)
Defendants. )
MEMORANDUM OPINION

'l`he Court has reviewed plaintiffs’ complaint, keeping in mind that complaints filed by
pro se litigants are held to less stringent standards than those applied to formal pleadings drafted
by lawyers. See Haines v. Kerner, 404 U.S. 519, 520 (1972). Even pro se litigants, however,
must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch, 656 F. Supp. 237, 239
(D.D.Ct 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires that a complaint
contain a short and plain statement of the grounds upon which the Court’s jurisdiction depends, a
short and plain statement of the claim showing that the pleader is entitled to relief, and a demand
for judgment for the relief the pleader seeks. Fed. R. Civ. P. 8(a). The purpose of the minimum

standard of Rule 8 is to give fair notice to the defendants of the claims being asserted, sufficient

to prepare a responsive answer, to prepare an adequate defense and to determine whether the

doctrine of res judicata applies. Br0wn v. Calz'j”ano, 75 F.R.D. 497, 498 (D.D.C. 1977).

The Court finds that the complaint is incomprehensible. lt does not appear to state the
grounds upon which this court’s jurisdiction depends, or a short and plain statement of a

cognizable claim showing plaintiffs’ entitlement to relief, or a demand for relief. As drafted, the

complaint fails to comply with Rule 8(3) and therefore it will be dismissed. An Order consistent

with this Memorandum Opinion is issued separately.

DATE: A!Z  United States Distr`ict Juége